UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WISCONSIN
HON. Lynn Adelman, presiding

SENTENCING MINUTES
Dep. Cletk) =§ Duel eD

 

 

 

DATE: 2/10/20 CtRept.: ohn,
CASE NOo.: 19 CR 143 Time Called: _I]; 20 REO
UNITED STATES v.Tedmuacl Blenksch*ia Time Concluded), 300 Py
United States By: LGueG Kusetensks

Probation Officer: E ,

Interpreter: Cl Swom

Deft. Tedmuacl BlaernKscheiw, in person, and by Attorney Chest her Donovag

Supervised Release/Probattion

 

 

 

Custody of Bureau of Prisons
| .months on Count(s) _| 3_ year(s) on Gount(s)_[ _
____ months on Count(s)___ ___ year(s) on Count(s)__|

to run concurrently/consecutively
for a total of 1S’ months
Court's recommendation to Bureau of
Prisons:_ GJiSCOASIA

CONDITIONS OF SUPERVISION: | ~/3

 

COUNT(S) DISMISSED on motion of Government:

FINE: $ on Count(s)

Terms:
J® Fine waived or reduced due to defendant’s inability to pay.

Ol Interest on fine waived.

RESTITUTION: $ 5,4 76,38] Payee: IRS
Terms: $200 [mnftr , joint + Stunal

SY Interest on restitution waived.

SPECIAL ASSESSMENT: $_J]G@O .
KY To be paid immediately.

Ol Other
FORFEITURE:

 

CUSTODY STATUS:
C1 Defendant remanded to custody of U.S. Marshal.

 

Ol Execution of sentence stayed until
at Voluntary surrender to institution.
Defendant advised of right to appeal.

OTHER:

Case 2:19-cr-00143-LA Filed 02/10/20 Page 1of2 Document 15
a)

Sentencing Minutes -- Page 2

STATEMENT OF REASONS
« The Court adopts the factual findings and guideline application in the presentence report

Or

O The Court adopts the factual findings and guideline application in the presentence report
except:

Advisory Guideline Range Determined by the Court:

Total Offense Level: IS

Criminal History Category: +
Imprisonment Range : 2g _ to37_ months

Supervised Release Range: { to 4 years

Fine Range: $10,000 _ to $400, Gc)

HO The sentence is within the guideline range.

or

C The court departs from the guideline range
[C1 Upon motion of the government, as a result of defendant's substantial assistance.

1) For the following reason(s):

or

4 The court imposes a non-guideline sentence under 18 U.S.C. § 3553(a).

Case 2:19-cr-00143-LA Filed 02/10/20 Page 2 of 2 Document 15
